DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in the application. Claims 1-20 will be examined.
Priority
This application is a continuation of U.S. Patent Application No. 13/935,866, now abandoned, filed July 5, 2013, which claims benefit to U.S. Provisional Application No. 61/668,383 filed July 5, 2012.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed November 30, 2020, February 17, 2021, and June 11, 2021 is acknowledged.
Relevant Prior Art
The examiner acknowledges that the Relevant Prior Art has been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 14-15, and 18-19 of U.S. Patent No. 10,570,066 (‘066) in view of Yamashita (US 5,797,976). Although the conflicting claims are not identical, they are not patentably distinct from each other because each application is drawn to a seed, soil, or plant treatment composition comprising: a combination of cobalt sulfate and cobalt lactate; a combination of manganese sulfate and manganese lactate; a combination of zinc sulfate and zinc lactate (claims 1, 2, 3, 7, 8, 10, instant application; claims 1, 3, 4, 14, 15, and 19-20, U.S. Patent No. ‘066). Each is drawn to the composition that further comprises a copper sulfate and copper lactate compound (claims 6, 9, 13, 14, instant application; claim 15, U.S. Patent No. ‘066). The weight percentages of the components of the seed, soil, or plant treatment are within the same ranges. U.S. Patent No. ‘066 differs from the instant invention in that the instant invention comprises a mineral chelate of cobalt acetate. It for this reason Yamashita is added as a secondary reference. Yamashita teaches a composition for stimulating growth of plants (Abstract). Yamashita teaches the composition comprises a micronutrient component including cobaltic acetate, cobaltous acetate, and cobaltous sulfate. One of ordinary skill in the art would have been motivated to add an additional cobalt micronutrient, such as cobalt acetate, to the composition as these components are known to be used in compositions that promote the growth of plants.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U.S. Patent No. ‘066. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamashita (US 5,797,976) in view of Knochenmus et al. (US 2011/0152363). Yamashita and Knochenmus et al. cited by Applicant on the IDS dated 11/30/2020 and in the Relevant Prior Art.
Applicant’s Invention
Applicant claims a seed, soil, or plant treatment composition comprising: a mixture of mineral chelates and mineral salts, the mineral chelates including cobalt acetate compound and the mineral salts including a cobalt sulfate compound. 
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Yamashita teaches compositions for stimulating growth of plants, e.g. increase in crop production. The composition comprises a carbon skeleton/energy component, typically a sugar or mixture of sugars; a macronutrient component providing the elements nitrogen, phosphorus, potassium and calcium, preferably also magnesium and sulfur; a micronutrient component providing zinc, iron and manganese, preferably also copper, boron, molybdenum and cobalt. The method is useful for treating vegetation to promote plant growth and/or crop production by treating seeds, roots, and soil (Abstract).
Regarding claims 1, 3 and 6, Yamashita teaches Macronutrient S comprises ammonium sulfate, ammonium phosphate sulfate, calcium sulfate, potassium sulfate, magnesium sulfate, sulfuric acid, cobalt sulfate, copper sulfate, ferric sulfate, ferrous sulfate, sulfur, cysteine, methionine (col. 7, lines 19-22).
Regarding claim 1, Yamashita teaches micronutrient include Co-cobaltic acetate, cobaltous acetate, cobaltous chloride, cobaltous oxalate, cobaltous potassium sulfate, cobaltous sulfate (col. 7, lines 41-43).
Yamashita teaches the concentration ranges of each component in Tables 1 and 1A, which include a ratio of cobalt sulfate (macronutrient S) to cobalt acetate (micronutrient) of up to 100:1 to 1:1 (col. 5, lines1-20; col. 6, lines 1-10). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Yamashita do not teach express examples of mixtures of cobalt acetate and cobalt sulfate, examples wherein in the mineral chelates further include mineral chelates, as claimed in claims 2, 4, and 5, examples wherein the mineral salts further include mineral salts, as claimed in claims 3, 4, 6 and 7, the combinations claimed in claims 8, 9, and 10, the weight percentages of the metal chelates and salts taught in claims 11-18 or the composition further comprising larch arabinogalactan. It is for this reason Knochenmus et al. is added as a secondary reference. 
Knochenmus et al. teach inorganic mineral chelated compositions and methods of making and using such compositions (page 1, paragraph 12). Knochenmus et al. teach methods of applying the product for agricultural purposes. It is possible to transfer nutrients to a mammal through treatment of soil or plants on which it grazes (page 2, paragraph 14).
Knochenmus et al. teach the mineral product may include one or more mineral chelated lactates in addition to other components. The mineral product may include one or more metal sulfates, such as sulfates of manganese, zinc, copper or combinations thereof. The one or more mineral chelated lactates may be a cobalt lactate compound, zinc lactate compound, copper lactate compound or manganese lactate compound.
Regarding claims 2, 4, and 5, Knochenmus et al. teach flats 29 and 30 were treated with chelated mineral, cobalt, zinc, copper and manganese lactate at 50 and 125 g/acre (page 16, paragraph 69). In Flat 29, the concentration of manganese lactate is 27 ppm; copper lactate is 2 ppm; zinc lactate is 110 ppm; and cobalt lactate is 4.67 ppm (page 16, Table 5).
Regarding claims 3, 6, 7, and 8, Knochenmus et al. teach Flats 23 and 22 had the best growth, over 200% of the control. Flat 23 was treated with 1238 grams/acre Cobalt Lactate Mineral Complex I and Flat 22 at 250 grams acre with Cobalt Lactate Mineral Complex I. Flat 23 was planted at exactly the same application rate of cobalt lactate as in 2008, 1 ppm based upon soil, and led the series at 251% of the control flat. Cobalt Lactate Mineral Complex I contains cobalt lactate, zinc sulfate, manganese sulfate, copper sulfate (page 13, paragraph 64). In Flat 29, the concentration of manganese sulfate is 63 ppm; copper sulfate is 5 ppm; zinc sulfate is 122 ppm and cobalt lactate is 5.92 ppm (page 13, Table 4). 
Regarding claim 19, Knochenmus et al. teach the higher level of soil treatment minerals, at least in part, from the higher application rate of chelated minerals, cobalt, zinc, copper and manganese lactate in Flat 23 resulted in increased minerals being taken up by the grass in that flat. A look at the data shows that sulfur, magnesium, calcium, iron, manganese, zinc and cobalt were all higher or in the high-end range of plant mineral content for Flat 23 against all other treatments. The formulation includes chelated minerals, cobalt, zinc, copper and manganese lactate, hence the increased sulfur content (also important for plant growth), a small amount of Yucca extract, two enzymes and larch arabinogalactan (page 13, paragraph 66).
Knochenmus et al. teach the one or more mineral chelated lactates may be present in an amount of about 15% to about 20% of the product by weight. The one or more metal sulfates may be present in an amount of about 2% to about 10% of the product by weight.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yamashita and Knochenmus et al. and formulate a composition that comprises a mixture of cobalt acetate and cobalt sulfate. Yamashita teaches compositions for stimulating growth of plants comprising a carbon skeleton/energy component, typically a sugar or mixture of sugars; a macronutrient component providing the elements nitrogen, phosphorus, potassium and calcium, preferably also magnesium and sulfur; a micronutrient component providing zinc, iron and manganese, preferably also copper, boron, molybdenum and cobalt. Since Yamashita teaches the Macronutrient S comprises cobalt sulfate, copper sulfate, and other macronutrients and micronutrients include cobaltic acetate, cobaltous acetate, and cobaltous sulfate, one of ordinary skill in the art would have found it obvious to try various combinations of macronutrients and micronutrients to obtain a growth stimulating composition. Applicant uses the transitional phrase “comprising”, which indicates that other active components can be used in the compositions. As such, one of ordinary skill in the art would have been motivated to use any of the combinations of macronutrients and micronutrients, including cobalt sulfate and cobalt acetate, with a reasonable expectation of success. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional plant nutrients, macro and micro, used to enhance plant growth set forth prima facie obvious subject matter. 
It would have been obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Yamashita and Knochenmus et al. and formulate composition combinations as claimed in claims 2-10. Yamashita teaches the Macronutrient S comprises cobalt sulfate, copper sulfate, and other macronutrients and micronutrients include cobaltic acetate, cobaltous acetate, and cobaltous sulfate. One of ordinary skill in the art would have been motivated to add other nutrients that provide enhanced plant growth, such as the combinations of mineral chelated lactates and mineral metal sulfates taught by Knochenmus et al. Knochenmus et al. teach the use of various combinations of the mineral chelated lactates and mineral metal sulfates increase plant growth and the nutrients in the plants. The combinations include cobalt lactate, zinc sulfate, manganese sulfate, and copper sulfate and cobalt, zinc, copper and manganese lactate. One of ordinary skill in the art would have been motivated to use experimentation and optimization to try different combinations to determine the ones that provide the best outcomes, including cobalt acetate, cobalt sulfate, zinc lactate and zinc sulfate, as claimed in claim 8; cobalt acetate, cobalt sulfate, copper lactate and copper sulfate, as claimed in claim 9, cobalt acetate, cobalt sulfate, manganese lactate, and manganese sulfate, as claimed in claim 10, with a reasonable expectation of success. Each of the components are taught in the art individually or in combination to provide enhanced growth as macronutrient and micronutrient composition. As such, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional plant nutrients, macro and micro, used to enhance plant growth set forth prima facie obvious subject matter. 
Regarding the weight percentages claimed in claims 11-18 and 20, one of ordinary skill in the art would have been motivated to use routine experimentation and optimization to determine the weight percentages for the most result effective compositions. Yamashita teaches the concentration ranges of each component in Tables 1 and 1A, which include a ratio of cobalt sulfate (macronutrient S) to cobalt acetate (micronutrient) of up to 100:1 to 1:1. Knochenmus et al. teach the one or more mineral chelated lactates may be present in an amount of about 15% to about 20% of the product by weight. The weight percentages of the metal sulfates claimed fall within the weight percentages of the metal sulfates taught by Knochenmus et al. of about 2% to about 10% of the product by weight. Regarding claim 20, one of ordinary skill in the art would have been motivated to use the weight percentage of 0.40 wt.% to 0.75 wt.% because Knochenmus et al. teach a small amount of Yucca extract, two enzymes and larch arabinogalactan are used in the composition. One of ordinary skill in the art would have been motivated to use the guidance of the prior art teachings to determine the weight percentages of the individual components. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
	Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/           Examiner, Art Unit 1616                                                                                                                                                                                             

/ERIN E HIRT/           Primary Examiner, Art Unit 1616